Citation Nr: 0008862	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  96-05 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUE

Basic eligibility for nonservice-connected disability pension 
benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel





INTRODUCTION

The appellant was a member of the New Mexico Army National 
Guard from November 1964 to July 1969 and a member of the 
Illinois Army National Guard from July 1969 to July 1970.

This case is brought on appeal to the Board of Veterans' 
Appeals (the Board) from administrative decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  The RO denied the appellant's claim 
of entitlement to basic eligibility for nonservice-connected 
disability pension purposes.

In August 1997 the Board remanded the case to the RO for 
further development and adjudicative actions.  

In July 1999 the RO affirmed the denial of entitlement to 
basic eligibility for nonservice-connected disability pension 
benefits.


FINDING OF FACT

The service department has certified that the appellant had 
no active military service of 90 days or more with at least 1 
day being during a period of war or discharge or release from 
service during a period of war for service-connected 
disability.  


CONCLUSION OF LAW

The criteria of "veteran" for purposes of the appellant's 
entitlement to VA nonservice connected disability pension 
benefits have not been met as a matter of law.  38 U.S.C.A. 
§§ 101(2), 106, 1521 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.1(d), 3.6, 3.8, 3.203 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

As a threshold matter, the United States Court for of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999)(hereinafter, the 
Court) has held that one claiming entitlement to VA benefits 
must qualify as a claimant by submitting evidence of service 
and character of discharge for the veteran upon whose service 
the entitlement relies.  See Aguilar v. Derwinski, 2 Vet. 
App. 21 (1991) and Grottveit v. Brown, 5 Vet. App. 91, 92 
(1993).  

The provisions of 38 C.F.R. § 3.203 govern the evidentiary 
requirements for establishing service for VA benefits 
purposes.  Duro v. Derwinski, 2 Vet. App. 530, 531-32 (1993).  

The evidence required to establish entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits is set forth in 38 C.F.R. § 3.203 (1999).  

Under authority of 38 U.S.C.A. § 106, the provisions of 38 
C.F.R. § 3.6 (1999) set forth what constitutes a duty period 
for veteran status, in pertinent part:

(a) Active military, naval, and air service.  This 
includes active duty, any period of active duty for 
training during which the individual concerned was 
disabled or died from a disease or injury incurred 
or aggravated in line of duty, and any period of 
inactive duty training during which the individual 
concerned was disabled or died from an injury 
incurred or aggravated in line of duty. 

(b) Active duty. This means: (1) Full-time duty in 
the Armed Forces, other than active duty for 
training...38 U.S.C. § 101(24); see also 38 C.F.R. 
§ 3.6(a) (1999) (implementing regulation).

The regulations provide that when the claimant submits no 
evidence of service or the evidence does not conform to the 
requirements of C.F.R. § 3.203(a), the VA shall request 
verification of service from the service department. 38 
C.F.R. § 3.203(c).  

In this regard, VA shall request verification of service from 
the service department.  VA is bound by the findings and 
specifically the official records of the service department 
with regard to establishing service in the United States 
Armed Forces.  See, i.e., Sheets v. Derwinski, 2 Vet. App. 
510 (1992); Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

Since the term "active military, naval, or air service" 
includes active duty, any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty, only service 
department records can establish if and when a person was 
serving on active duty, active duty for training, or inactive 
duty training.  See Cahall v. Brown, 7 Vet. App. 232, 237 
(1994).  

For non-service-connected disability pension, the law 
provides that a pension be paid to a "veteran of a period of 
war . . . who is permanently and totally disabled from non-
service-connected disability not the result of the veteran's 
willful misconduct. . . ." 38 U.S.C. § 1521.

And "[s]ervice department records are binding on VA for 
purposes of establishing service in the U.S. Armed Forces."  
Duro v. Derwinski, op. cit.; see also 38 C.F.R. § 3.203.



As noted above, in general, for purposes of nonservice-
connected pension benefits, the United States Congress has 
imposed certain restrictions.  

Under 38 U.S.C.A § 107(a) (West 1991 & Supp. 1999), what 
constitutes appropriate service as a qualification for 
nonservice-connected pension benefits is set forth, and the 
Constitutionality of these restrictions has been upheld.  See 
Quiban v. Veterans Administration, 928 F.2d. 1154, 1158 (D.C. 
Cir. 1991); and Bravo v. Derwinski, 21 Vet. App. 609 (1991). 


Factual Background and Analysis

A National Guard Bureau (NGB) Form 22 is of record showing 
that the appellant was a member of the Army National Guard of 
Illinois from July 1969 to July 1970; that he had prior 
service with the New Mexico Army National Guard from July 
1964 to July 1969; that he had been in the "Vol Ent Mil Act 
Svc" from September 1, 1964 and was released on February 28, 
1965; and that he had been in artillery school, from November 
7, 1964 to February 28, 1965.

The case was remanded by the Board in 1997 for 
recertification of all of the records and periods of service.

Another copy of the NGB Form 22 cited above was acquired and 
is of record.  Also obtained was a copy of a DD 214 showing 
that he had been a member of the New Mexico Army National 
Guard from September 1, 1964 to February 28, 1965, during 
which time he had 6 months active duty for training time.  A 
portion of his 201 file showed that for the 1969-1970 period, 
he had earned a total of 57 points as inactive duty.

All pertinent records sources reflected that no other periods 
of service could be certified.


The veteran's argument was set forth in a letter dated in 
August 1999, as follows:

There appeared to be a lack of reason and 
logic behind the policy of the VA that 
denied my claim for benefits.  Yes, I had 
to my credit at least 6 months of active 
duty training for a period that fell 
within the Viet Nam War era.  This active 
duty training, although in connection 
with USARNG, was at par with regular army 
training.  Like regular army this 
training prepares and conditions the 
trainee for readiness in case an urgent 
situation arises that calls for induction 
into war of USARNG.  

It appears not to make sense to give 
credit for all other training and omit 
the core of that training, the six months 
basic duty training.  No soldier in the 
army could be considered fit for combat 
or fighting duty without this basic 
training.  To get around this, the policy 
of the VA must state that under no 
circumstances members of the USARNG would 
be called for active duty in a state of 
emergency, even though such member had 
received 6-month active duty training."

Notwithstanding his arguments to the contrary; or the 
veteran's view as to what should be rather than what is at 
present, in view of the herein concerned service, as 
certified by the service department, and the applicable law, 
the Board must conclude that the appellant does not meet the 
eligibility criteria for an award of pension benefits.  



While the veteran has argued that active duty for training 
prepares a soldier for emergencies and as such has the right 
to be considered as tantamount to active duty for certain 
benefits purposes, it is unequivocal that the law does not so 
provide for the purposes of these sought benefits.

In light of the previously noted legal and factual bases upon 
which this case is predicated, the Board must conclude that 
the appellant's claim lacks legal merit.  

It is noteworthy that service department findings as to facts 
of service in the U.S. Armed Forces are binding upon VA for 
purposes of entitlement to VA benefits.  See Duro v. 
Derwinski, and Dacoron v. Brown, op. cit.  In this case, 
considerable diligence has been expended to make sure that 
these dates are accurate, and that all due process has been 
fulfilled to undertake such assurances.

On the basis of all the evidence of record, there is no 
demonstration of valid active duty service.  Given the fact 
that records are in the file showing the claimant's service; 
that legal authorities have reviewed and certified that there 
is no evidence of his having his appropriate status and there 
does not appear to be any additional evidence which would in 
the Board's view warrant VA again asking the service 
department to verify military service.  This has been once 
more rechecked pursuant to the Board's remand in 1997.  See 
Sarmiento v. Brown, 7 Vet. App. 80 (1994). 

The Board concludes that inasmuch as the service department's 
verification of service is binding on VA, the appellant is 
not a "veteran" for VA pension purposes as a matter of law.

The Board has carefully reviewed the entire record in this 
case.  However, in this respect, the Court has held that in a 
case such as this, where the law is dispositive, the 
provisions of 38 U.S.C.A. § 5107 are not for consideration, 
and the claim should be denied based upon the absence of 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

The claimant does not meet the basic eligibility requirements 
as a "veteran" for the purpose of entitlement to VA 
nonservice-connected pension; the benefit sought on appeal is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


